UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1062


DANIEL E. HEILY; WARREN HEILY; C.M. WELCH,

                Plaintiffs - Appellants,

          v.

WOODCREST   PROPERTIES,   (partnership);   GENERAL PARTNER,
WOODCREST PROPERTIES; GVK VENTURES, (partnership); GENERAL
PARTNER GVK VENTURES; JAMES D TODD; HOUSTIN I TODD; V-K
PROPERTIES, INC.; PAUL P VAMES, President, V-K Properties,
Inc.; RUTH T EDWARDS, Secretary/Treasurer V-K Properties,
Inc.; STUANHOPE PROPERTIES, L.L.C.; V-K PROPERTIES OF
VIRGINIA, (partnership); GENERAL PARTNER, V-K Properties of
Virginia; SALLY VENT; ENGLEWOOD APARTMENTS,

                Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, Chief
District Judge. (5:10-cv-00094-gec)


Submitted:   June 30, 2011                    Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel E. Heily; Warren Heily; C.M. Welch, Appellants Pro Se.
William Entenmann Shmidheiser, III, LENHART & OBENSHAIN, PC,
Harrisonburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel E. Heily, Warren Heily, and C.M. Welch appeal

the district court’s order dismissing their civil action.                       We

have     reviewed   the     record      and     find   no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Heily   v.    Woodcrest     Properties,     No.    5:10-cv-00094-gec

(W.D. Va. Dec. 16, 2010).          We deny Appellants’ motions to strike

Appellees’ brief and to recuse their attorney.                  We dispense with

oral   argument     because      the    facts    and   legal    contentions    are

adequately    presented     in    the    materials     before    the   court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2